Exhibit 10.2
 
EXCLUSIVE MANAGEMENT CONSULTING SERVICES AGREEMENT
 
This EXCLUSIVE MANAGEMENT CONSULTING SERVICES AGREEMENT (“Agreement”) is entered
into as of September 30, 2010 (the “Effective Date”), by and between the
following (each a “Party” and together the “Parties”):
 
(i)  
Zi Bo Costar Information Consulting Co., Ltd. (淄博科先达信息咨询有限公司), a wholly
foreign-owned enterprise existing under the laws of the People’s Republic of
China (“WFOE”), with its registered office at [ ], People’s Republic of China;

 
(ii)  
Zi Bo Jia Zhou Chemicals Co., Ltd. (淄博嘉周化工有限公司), a limited liability company
existing under the laws of the Peoples’ Republic of China (“Jia Zhou”) , with
its registered office at 1, Electric Power Road, Zhou Cun District, Zi Bo,
People’s Republic of China;

 
(iii)  
Lu Feng (卢锋), an individual citizen of the People’s Republic of China, with
Identity Card No. [                                 ];

 
(iv)  
Lu Ling Liang(卢令良), an individual citizen of the People’s Republic of China,
with Identity Card No. [                                    ];

 
(v)  
Zhang Meng (张盟) an individual citizen of the People’s Republic of China, with
Identity Card No. [                           ]；and

 
(vi)  
YLL Investment Group Limited, a company incorporated and registered under the
laws of Hong Kong, with its registered office at
[                                                        ].

 
Capitalized terms not otherwise defined have the meanings assigned to them in
Appendix A to this Agreement, which is incorporated and made a part hereof by
reference.
 
RECITALS
 
This Agreement is entered into with reference to the following facts:
 
A.           WFOE is a wholly-foreign owned enterprise duly incorporated and
existing under the laws of the Peoples’ Republic of China (“PRC” or “China”),
owned 100% by Gold Champ Consultants Limited, a company existing under the laws
of Hong Kong. WFOE has executive and financial management experience and
capability relevant to businesses engaged in chemical production, including the
construction of chemical facilities.
 
B.           Jia Zhou is a PRC limited liability company owned by Lu Feng (卢锋),
Lu Ling Liang(卢令良), Zhang Meng (张盟) and YLL Investment Group Limited (each a
“Shareholder” and together, the “Shareholders”). Jia Zhou holds licenses
necessary for the production of phthalic anhydride and maleic anhydride. The
business in which Jia Zhou is now and may in the future become involved is
referred to as the “Business.”
 
 
1

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration for the mutual covenants and promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the Parties, and through friendly
consultation, under the principle of equality and mutual benefits, in accordance
with the relevant laws and regulations of the People's Republic of China, the
Parties agree as follows:
 
AGREEMENT
 
1.  
Management Services.   During the Term of this Agreement, WFOE will identify and
provide to Jia Zhou executive and financial management personnel in sufficient
numbers and with expertise and experience appropriate to provide the services
identified in Appendix B (the “Management Services”), under the supervision and
authority of the board of directors of Jia Zhou acting in accordance with the
terms of this Agreement.

 
2.  
Compensation to WFOE.  In consideration for providing the Management Services,
WFOE will be entitled to receive service fee calculated at the amount equivalent
to fifty percent (50%) of the Net Profit of Jia Zhou during the Term of this
Agreement. The Net Profit of Jia Zhou will be calculated and paid by Jia Zhou to
WFOE no later than the last day of the month following the end of each calendar
quarter, commencing on September 30, 2010. Any dispute between the Parties
concerning any calculation or payment under this Section 1 will be resolved
pursuant to the dispute resolution provisions of Section 15.

 
3.  
Provision of Funds to Jia Zhou.   WFOE promises to provide funds for operations
or assist Jia Zhou in securing other sources of funding. If Jia Zhou’s
operations result in a loss for the year, the WFOE agrees to cover the loss on a
cumulative basis and to offset all accumulated losses from the amount of Net
Profits payable to the WFOE by Jia Zhou before Jia Zhou need to make any
distribution of the Net Profits to the WFOE hereunder.

 
4.  
Interest Penalty.   If any amounts due and payable under this Agreement are not
paid when due, interest will accumulate on such amounts at the rate of four
percent (4%) per annum until paid. This interest penalty may be reduced or
waived by the Party entitled to receive it in light of actual circumstances,
including the reason for any delay in payment.

 
5.  
Operation of Business.   During the Term of this Agreement:

 
(a)  
The Parties will ensure that:

 
(i)  
the business of Jia Zhou, together with all business opportunities presented to
or which become available to Jia Zhou, will be treated as part of the Business
covered by the Management Services and this Agreement;

 
(ii)  
all cash of Jia Zhou will be maintained in Company Bank Accounts or disposed of
in accordance with this Agreement;

 
(iii)  
all business income, working capital, recovered accounts receivable, and any
other funds which come into the possession of Jia Zhou or are derived from or
related to the operation of the business of Jia Zhou, are deposited into a
Company Bank Account;

 
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)  
all accounts payable, employee compensation and other employment-related
expenses, and any payments in connection with the acquisition of any assets for
the benefit of Jia Zhou or the satisfaction of any liabilities of Jia Zhou, are
paid from amounts maintained in Company Bank Accounts; and

 
(v)  
no action is taken without the prior written consent of WFOE that would have the
effect of entrusting all or any part of the business of Jia Zhou to any other
Person.

 
(b)  
WFOE will ensure that:

 
(i)  
it advises Jia Zhou with respect to the conduct of the Business the same level
of care it exercises with respect to the operation of its own business and will
at all times act in accordance with its Reasonable Business Judgment, including
taking no action which it knows, or in the exercise of its Reasonable Business
Judgment should have known, would materially adversely affect the status of any
of permits, licenses and approvals necessary for the conduct of the Business or
constitute a violation of applicable PRC laws and regulations; and

 
(ii)  
subject to the provisions of Section 8 with respect to the Transition, it will
preserve intact the business and operations of Jia Zhou and take no action which
it knows, or in the exercise of its Reasonable Business Judgment should have
known, would materially adversely affect the business, operations, or prospects
of Jia Zhou.

 
(c)  
The Shareholders will:

 
(i)  
ensure that none of them, nor any of their agents or representatives, takes any
action that interferes with, or has the effect of interfering with, the
operation of the Business in accordance with this Agreement, or which materially
adversely affects the assets, operations, business or prospects of Jia Zhou;

 
(ii)  
use their Best Efforts to cooperate and assist WFOE and Jia Zhou to maintain in
effect all permits, licenses and other authorizations and approvals necessary or
appropriate to the conduct of the business of Jia Zhou; and

 
(iii)  
use their Best Efforts to assist WFOE and Jia Zhou to maintain positive and
productive relations with relevant Governmental Authorities and their
representatives.

 
6.  
Material Actions.   The Parties acknowledge and agree that the economic risk of
the operation of the Business is being substantially assumed by WFOE and that
the continued business success of Jia Zhou is necessary to permit the Parties to
realize the benefits of this Agreement and the other Business Cooperation
Agreements. During the Term of this Agreement, the Parties therefore will ensure
that Jia Zhou does not take any Material Action without the advance written
consent of WFOE, which consent will not be unreasonably withheld or delayed.

 
7.  
Right of First Refusal.   If any Shareholder proposes to Transfer to any other
Person other than another Shareholder (the “Proposed Transferee”) all or any
portion of the equity of Jia Zhou held by the that  Shareholder (the “Selling
Shareholder”), the Selling Shareholder will first deliver to WFOE a written
notice (the “Notice”) offering to WFOE or its designee(s) all of the equity
proposed to be Transferred by the Shareholder, on terms and conditions no less
favorable to WFOE than those offered to the Proposed Transferee. The Notice will
include all relevant terms of the Proposed Transfer, and will be irrevocable for
a period of thirty (30) calendar days after its receipt by WFOE.  WFOE will have
the right and option, by written notice delivered within thirty (30) calendar
days after receipt of the Notice, to notify the Shareholder in writing of its
acceptance of all or any part of the equity so offered in the Notice, at the
purchase price and on the terms stated in the Notice. If WFOE so accepts the
offer contained in the Notice, then the equity of Jia Zhou proposed to be
transferred will be transferred to WFOE at the purchase price and on the terms
stated in the Notice.

 
 
 
3

--------------------------------------------------------------------------------

 
 
8.  
Transition of Business to WFOE.   At the sole discretion of WFOE, during the
Term of this Agreement, WFOE may transfer from Jia Zhou to WFOE or any other
affiliates designated by the WFOE (the “Transferee”) any part or all of the
business, personnel, assets and operations of Jia Zhou which may be lawfully
conducted, employed, owned or operated by WFOE (the “Transition”), including any
of the following:

 
(a)  
business opportunities presented to, or available to Jia Zhou may be pursued and
contracted for in the name of the Transferee rather than Jia Zhou, and at its
discretion the Transferee may employ the resources of Jia Zhou to secure such
opportunities;

 
(b)  
any tangible or intangible property of Jia Zhou, any contractual rights, any
personnel, and any other items or things of value held by Jia Zhou may be
transferred to the Transferee at book value;

 
(c)  
real property, personal or intangible property, personnel, services, equipment,
supplies  and any other items useful for the conduct of the Business may be
obtained by the Transferee by acquisition, lease, license or otherwise, and made
available to Jia Zhou on terms to be determined by agreement between the
Transferee and Jia Zhou; and

 
(d)  
contracts entered into in the name of Jia Zhou may be transferred to the
Transferee, or the work under such contracts may be subcontracted, in whole or
in part, to the Transferee, on terms to be determined by agreement between the
Transferee and Jia Zhou;

 
provided, however, that none of the foregoing, and no other part of the
Transition may cause or have the effect of terminating (without being
substantially replaced under the name of the Transferee) or adversely affecting
any license, permit or regulatory status of Jia Zhou.
 
9.  
Ownership of Intellectual Property.   All Intellectual Property created by WFOE
in the course of providing the Services will be the sole property of WFOE and
Jia Zhou will have no right to any ownership or use of such Intellectual
Property except under separate written agreement with WFOE.

 
10.  
Representations and Warranties of Jia Zhou.  Jia Zhou hereby makes the following
representations and warranties for the benefit of WFOE:

 
(a)  
Corporate Existence and Power.  Jia Zhou is a limited liability company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted.  Jia Zhou has
never approved, or commenced any proceeding or made any election contemplating,
the dissolution or liquidation of Jia Zhou or the winding up or cessation of the
business or affairs of Jia Zhou.

 
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  
Authorization; No Consent.   Jia Zhou  has taken all necessary corporate actions
to authorize its execution, delivery and performance of this Agreement and all
related documents and has the corporate power and authorization to execute,
deliver and perform this Agreement and the other related documents;  has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the other related documents and to perform their
obligations under this Agreement and the other related documents;  is not
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the exclusive cooperation arrangement contemplated
under this Agreement except for any notices that have been duly given or
consents that have been duly obtained; and  holds all the governmental
authorizations necessary to permit Jia Zhou to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit Jia Zhou to own and use its assets in the manner in which it currently
owns and uses such assets. To the best knowledge of Jia Zhou, there is no basis
for any governmental authority to withdraw, cancel or cease in any manner any of
such governmental authorizations.

 
(c)  
No Conflicts. The execution and perform of this Agreement by Jia Zhou will not
contravene, conflict with, or result in violation of  any provision of the
organizational documents of Jia Zhou;  resolution adopted by the board of
directors or the shareholders of Jia Zhou; and  any laws and regulations to
which Jia Zhou or the exclusive cooperation arrangement contemplated in this
Agreement is subject.

 
11.  
Representations and Warranties of WFOE.  WFOE hereby makes the following
representations and warranties for the benefit of Jia Zhou and the Shareholders:

 
(a)  
Corporate Existence and Power.  WFOE  is a foreign invested company duly
organized and validly existing under the laws of the PRC, and has all corporate
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and as currently contemplated
to be conducted and as currently contemplated to be conducted; and  has not ever
approved, or commenced any proceeding or made any election contemplating, the
dissolution or liquidation of WFOE or the winding up or cessation of the
business or affairs of WFOE.

 
(b)  
Authorization; No Consent.   WFOE  has taken all necessary corporate actions to
authorize its execution, delivery and performance of this Agreement and all
related documents and has the corporate power and authorization to execute,
deliver and perform this Agreement and the other related documents;  has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the other related documents and to perform its
obligations under this Agreement and the other related documents;  is not
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the exclusive cooperation arrangement contemplated
under this Agreement except for any notices that have been duly given or
consents that have been duly obtained; and   has all the governmental
authorizations necessary to permit WFOE to lawfully conduct and operate its
business in the manner it currently conducts and operates such business and to
permit WFOE to own and use its assets in the manner in which it currently owns
and uses such assets. To the best knowledge of WFOE, there is no basis for any
governmental authority to withdraw, cancel or cease in any manner any of such
governmental authorizations.

 
(c)  
No Conflicts.   The execution and perform of this Agreement by WFOE will not
contravene, conflict with, or result in violation of  any provision of the
organizational documents of WFOE;  any resolution adopted by the board of
directors or the shareholders of WFOE; and  any laws and regulations to which
WFOE or the exclusive cooperation arrangement contemplated in this Agreement is
subject to.

 
 
 
5

--------------------------------------------------------------------------------

 
 
12.  
Liability for Breach; Indemnification and Hold Harmless.  Each of the Parties
will be liable to each of the other Parties for any damage or loss caused by
such Party’s breach of this Agreement. Jia Zhou will indemnify and hold harmless
WFOE from and against any claims, losses or damages unless caused by a breach by
WFOE of its obligations under this Agreement or by the willful, reckless or
illegal conduct of WFOE. WFOE will indemnify and hold harmless Jia Zhou and the
Shareholders from and against any claims, losses or damages caused by any breach
by WFOE of its obligations under this Agreement or by the willful, reckless or
illegal conduct of WFOE.

 
13.  
Liquidated Damages.   Jia Zhou and the Shareholders acknowledge and agree that
WFOE will be incurring significant expense in order to fulfill its obligations
under this Agreement. Jia Zhou and the Shareholders further acknowledge that
breach of this Agreement by any of them would cause WFOE and WFOE’s stockholders
significant damages and perhaps the complete cessation of WFOE’s business. Since
the exact amount of such damages would be extremely difficult, if not impossible
to calculate, Jia Zhou and the Shareholders agree that in the event of the
material breach by any of them of this Agreement, which breach has not been
cured within sixty (60) days of receipt of notice from WFOE of such material
breach and a description of such breach, Jia Zhou and the Shareholders, jointly
and severally, will be obligated to pay to WFOE liquidated damages in an amount
equal to the greater of (a) the annualized revenues of WFOE for the last
completed fiscal year, or (b) US$5 million.

 
14.  
Shareholders’ Guarantee.   The Shareholders hereby irrevocably and
unconditionally guarantee the payment and performance of Jia Zhou’s obligations
under this Agreement, including without limitation Section 15 of this Agreement,
and under and each of the other Business Cooperation Agreements. As security for
such guarantee, the Shareholders hereby pledge all right, title and interest to
the equity of Jia Zhou to WFOE to guarantee Jia Zhou’s payment and performance
hereunder and under the other Business Cooperation Agreements. In the event Jia
Zhou fails to fully pay the liquidated damages specified under Section 13, in
addition to any rights and remedies available herein or under applicable laws,
WFOE (or any its designee) may at its election take control of, transfer,
auction or otherwise dispose of any or all of such pledged securities without
prior consent of any party, subject to the restriction or prohibition under any
applicable laws, in order to satisfy any outstanding obligations. For the
avoidance of doubt, the Shareholders have each executed a separate Equity Pledge
Agreement in the form attached as Appendix D, dated as of even date herewith.

 
15.  
Dispute Resolution.

 
(a)  
Friendly Consultations.   Any and all disputes, controversies or claims arising
out of or relating to the interpretation or implementation of this Agreement, or
the breach hereof or relationships created hereby, will be settled through
friendly consultations.

 
(b)  
Arbitration.   If any such dispute is not resolved through friendly
consultations within sixty (60) days from the date a Party gives the other
Parties written notice of a dispute, then it will be resolved exclusively by
arbitration under the auspices of and in accordance with the Arbitration Rules
of China International Economic and Trade Arbitration Commission (“CIETAC”) and
will be submitted to CIETAC Shanghai Branch. Any arbitration will be heard
before three (3) arbitrators, one (1) of whom will be appointed by WFOE, one (1)
of whom will be appointed by TPS Jia Zhou and the Shareholders acting together,
and the remaining one (1) arbitrator (chairman of the arbitration tribunal) will
be appointed by the Director of CIETAC.  Any arbitration will be conducted in
both the English and Chinese languages.  The arbitration award will be final and
binding on both Parties and will not be subject to any appeal, and the Parties
agree to be bound thereby and to act accordingly.

 
(c)  
Continuation of Agreement.   It is not necessary for any Party to declare a
breach of this Agreement in order to proceed with the dispute resolution process
set out in this Section 15. Unless and until this Agreement is terminated
pursuant to Section 16, this Agreement will continue in effect during the
pendency of any discussions or arbitration under this Section 15.

 
 
6

--------------------------------------------------------------------------------

 
 
 
16.  
Term. This Agreement is effective as of the date first set forth above, and will
continue in effect for a period of thirty (30) years or until terminated by one
of the following means. The period during which this Agreement is effective is
referred to as the “Term.”

 
(a)  
Mutual Consent.   This Agreement may be terminated at any time by the mutual
consent of the Parties, evidenced by an agreement in writing signed by all
Parties.

 
(b)  
Breach or Insolvency.   Either of Jia Zhou or WFOE may terminate this Agreement
immediately (a) upon the material breach by the other of its obligations
hereunder and the failure of such Party to cure such breach within thirty (30)
working days after written notice from the non-breaching Party; or (b) upon the
filing of a voluntary or involuntary petition in bankruptcy by the other or of
which the other is the subject, or the insolvency of the other, or the
commencement of any proceedings placing the other in receivership, or of any
assignment by the other for the benefit of creditors.

 
(c)  
Termination by WFOE.   This Agreement may be terminated at any time by WFOE upon
ninety (90) calendar days’ written notice delivered to all other Parties.

 
(d)  
Survival.   The provisions of Section 12 (Indemnification; Hold Harmless);
Section 13 (Liquidated Damages), Section 14 (Shareholders’ Guarantee), Section
15 (Dispute Resolution) and Section 17 (Miscellaneous) will survive any
termination of this Agreement. Any amounts owing from any Party to any other
Party on the effective date of any termination under the terms of this Agreement
will continue to be due and owing despite such termination.

 
17.  
Miscellaneous.

 
(a)  
Headings and Gender.   The headings of Sections in this Agreement are provided
for convenience only and will not affect its construction or interpretation. All
references to “Section” or “Sections” refer to the corresponding Section or
Sections of this Agreement. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 
(b)  
Usage.  The words “include” and “including” will be read to include “without
limitation.”

 
 
7

--------------------------------------------------------------------------------

 
 
(c)  
Severability.   Whenever possible each provision and term of this Agreement will
be interpreted in a manner to be effective and valid but if any provision or
term of this Agreement is held to be prohibited by or invalid, then such
provision or term will be ineffective only to the extent of such prohibition or
invalidity, without invalidating or affecting in any manner whatsoever the
remainder of such provision or term or the remaining provisions or terms of this
Agreement. If any of the covenants set forth in this Agreement are held to be
unreasonable, arbitrary, or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against the Shareholders.

 
(d)  
Waiver.   No failure or delay by any Party to exercise any right, power or
remedy under this Agreement will operate as a waiver of any such right, power or
remedy.

 
(e)  
Integration. This Agreement and the other Business Cooperation Agreements
supersede any and all prior discussions and agreements (written or oral) between
the Parties with respect to the exclusive cooperation arrangement and other
matters contained herein.

 
(f)  
Assignments, Successors, and No Third-Party Rights.   No Party may assign any of
its rights under this Agreement without the prior consent of the other Parties,
which will not be unreasonably withheld. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the Parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the Parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties to this Agreement and their successors
and assigns.

 
(g)  
Notices.   All notices, requests, demands, claims, and other communications
under this Agreement will be in writing. Any Party may send any notice, request,
demand, claim, or other communication under this Agreement to the intended
recipient at the address set forth on the signature page of this Agreement by
any means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication will be deemed to have been duly
given unless and until it actually is received by the intended recipient.
Refusal by a Party to accept notice that is validly given under this Agreement
will be deemed to have been received by such Party upon receipt. Any Party may
change the address to which notices, requests, demands, claims, and other
communications under this Agreement are to be delivered by giving the other
Parties notice in the manner herein set forth. Any notice, request, demand,
claim, or other communication under this Agreement will be addressed to the
intended recipient as set forth on the signature page hereto.

 
(h)  
Further Assurances. Each of the Parties will use its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement.

 
(i)  
Governing Law. This Agreement will be construed, and the rights and obligations
under this Agreement determined, in accordance with the laws of the PRC, without
regard to the principles of conflict of laws thereunder.

 
(j)  
Amendment. This Agreement may not be amended, altered or modified except by a
subsequent written document signed by all Parties.

 
(k)  
Counterparts. This Agreement may be executed in any number of counterparts. When
each Party has signed and delivered to all other Parties at least one such
counterpart, each of the counterparts will constitute one and the same
instrument.

 
 
[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have execute this Management Services Agreement
as of the date first above written.
 
Jia Zhou:
 
Zi Bo Jia Chemicals Co. Ltd.
   
WFOE:
 
Zi Bo Costar Information Consulting Co.,
                              By: 
/s/ Lu Feng
    By:
/s/ Ma Dan Ni
   
Lu Feng
     
Ma Dan Ni
   
Legal Representative
     
Legal Representative
               
Address:
 
1, Electric Power Road, Zhou Cun District, Zi Bo, People's Republic of China
   
Address:
 
1, Electric Power Road, Zhou Cun District, Zi Bo, People's Republic of China
 

 
 
The SHAREHOLDERS:
 
 
 
 
 
 
         
/s/ Lu Feng
 
 
 
 
Lu Feng
                 
/s/ Lu Ling Liang
 
 
 
 
Lu Ling Liang
                 
/s/ Zhang Meng
 
 
 
 
Zhang Meng
                  /s/        
[ ] on behalf of YLL Investment Group Limited
Position:
Address:
       

                                                                         
 
 
9

--------------------------------------------------------------------------------

 
 
APPENDIX A
 
Definitions
 
For purposes of that certain Exclusive Management Consulting Services Agreement
between and among Zi Bo Costar Information Consulting Co., Ltd., Zi Bo Chemicals
Co., Ltd. (淄博嘉周化工有限公司), Lu Feng(卢锋), Lu Ling Liang(卢令良), Zhang Meng(张盟) and YLL
INVESTMENT GROUP LIMITED dated as of September 30, 2010, to which this is
Appendix A, the following terms have the meanings set forth below:
 
“Best Efforts” means the efforts that a prudent Person desiring to achieve a
particular result would use in order to ensure that such result is achieved as
expeditiously as possible.
 
“Business” is defined in the Recitals.
 
“Business Cooperation Agreements” means the following agreements between the
Parties and/or their affiliates:  the Exclusive Management Consulting Services
Agreement between and among Zi Bo Costar Information Consulting Co., Ltd., Zi Bo
Jia Zhou Chemicals Co., Ltd. (淄博嘉周化工有限公司), Lu Feng(卢锋), Lu Ling Liang(卢令良),
Zhang Meng(张盟) and YLL Investment Group Limited dated as of September 30,
2010  Exclusive Technology Consulting Agreement between and among Zi Bo Costar
Information Consulting Co., Ltd. and Zi Bo Jia Zhou Chemicals Co., Ltd.
(淄博嘉周化工有限公司), dated as of September 30, 2010  the Purchase Option Agreement
between and among Zi Bo Costar Information Consulting Co., Ltd., Zi Bo Jia Zhou
Chemicals Co., Ltd. (淄博嘉周化工有限公司), Lu Feng(卢锋), Lu Ling Liang(卢令良), Zhang
Meng(张盟) and YLL Investment Group Limited dated as of September 30, 2010;
and  the Equity Pledge Agreement between and among Zi Bo Costar Information
Consulting Co., Ltd., Zi Bo Jia Zhou Chemicals Co., Ltd. (淄博嘉周化工有限公司), Lu
Feng(卢锋), Lu Ling Liang(卢令良), Zhang Meng(张盟) and YLL Investment Group
Limited  dated as of September 30, 2010.
 
“Company Bank Accounts” means all accounts maintained or held in the name of Jia
Zhou at or with any bank or other financial institution, whether existing on the
date of this Agreement or established in the future.
 
“Consent” means any approval, consent, ratification, permission, waiver or
authorization, including any of the foregoing issued or granted by any
Governmental Authority.
 
“Governmental Authority” means any nation or government or any province or state
any other political subdivision thereof; any entity, authority or body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including any government authority,
agency, department, board, commission or instrumentality of the People’s
Republic of China or any political subdivision thereof; any court, tribunal or
arbitrator; and any self-regulatory organization.
 
“Intellectual Property” means any patent, patent application, trademark (whether
registered or unregistered and whether or not relating to a published work),
trademark application, trade name, fictitious business name, service mark
(whether registered or unregistered), service mark application, copyright
(whether registered or unregistered), copyright application, maskwork, maskwork
application, trade secret, know-how, franchise, system, computer software,
invention, design, blueprint, proprietary product, technology, proprietary
right, and improvement on or to any of the foregoing, or any other other
intellectual property right or intangible asset.
 
 
10

--------------------------------------------------------------------------------

 
 
“Law” means all applicable provisions of all (a) constitutions, treaties,
statutes, laws (including the common law), codes, rules, regulations, ordinances
or orders of any Governmental Authority, (b) governmental approvals and (c)
orders, decisions, injunctions, judgments, awards and decrees of or agreements
with any Governmental Authority.
 
“Legal Requirement” “means any national (or federal), provincial, state, local,
municipal, foreign or other constitution, law, statute, legislation,
constitution, principle of common law, resolution, ordinance, code, edict,
decree, proclamation, treaty, convention, rule, regulation, ruling, directive,
pronouncement, requirement, specification, determination, decision, opinion or
interpretation issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Authority.
 
“Lien” means any mortgage, pledge, deed of trust, hypothecation, right of
others, claim, security interest, encumbrance, burden, title defect, title
retention agreement, lease, sublease, license, occupancy agreement, easement,
covenant, condition, encroachment, voting trust agreement, interest, option,
right of first offer, negotiation or refusal, proxy, lien, charge or other
restrictions or limitations of any nature whatsoever, including but not limited
to such Liens as may arise under any contract.
 
“Management Services” is defined in Section 1.
 
“Material Action” means any of the actions set forth in Appendix C.
 
“Net Losses” means the net losses of Jia Zhou under generally accepted
accounting principles in the United States.
 
“Net Profit” means the net profit of Jia Zhou under generally accepted
accounting principles in the United States.
 
“Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
“Reasonable Business Judgment” means a judgment reached in good faith and in the
exercise of reasonable care.
 
“Taxes” means with respect to any Person, (a) all income taxes (including any
tax on or based upon net income, gross income, income as specially defined,
earnings, profits or selected items of income, earnings or profits) and all
gross receipts, sales, use, ad valorem, transfer, franchise, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property or windfall profits taxes, alternative or add-on minimum taxes, customs
duties and other taxes, fees, assessments or charges of any kind whatsoever,
together with all interest and penalties, additions to tax and other additional
amounts imposed by any taxing authority (domestic or foreign) on such Person (if
any) and (b) any liability for the payment of any amount of the type described
in the clause (a) above as a result of being a “transferee” of another entity or
a member of an affiliated or combined group, and “Tax” will have the correlative
meaning.
 
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information that is, has been or may
in the future be filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.
 
“Term” is defined in Section 16.
 
“Transfer” means directly or indirectly, to sell, assign, transfer, pledge,
bequeath, hypothecate, mortgage, grant any proxy with respect to, or in any
other way encumber or otherwise dispose of.
 
“Transition” is defined in Section 8.
 
 
11

--------------------------------------------------------------------------------

 
 
APPENDIX B
 
Management Services
 
For purposes of that certain Exclusive Management Consulting Services Agreement
between and among Zi Bo Costar Information Consulting Co., Ltd., Zi Bo Chemicals
Co., Ltd. (淄博嘉周化工有限公司), Lu Feng(卢锋), Lu Ling Liang(卢令良), Zhang Meng(张盟) and YLL
Investment Group Limited dated as of September 30, 2010, to which this is
Appendix B, “Management Services” means consulting services relating to the
following aspects, subject to the ultimate supervision and direction of the
board of directors of Jia Zhou:
 
(a) All aspects of the day-to-day operations of Jia Zhou, including its
relationships with its customers, its performance under agreements or other
arrangements with any other parties, its compliance with applicable laws and
regulations;
 
(b) The appointment, hiring, compensation (including any bonuses, non-monetary
compensation, fringe and other benefits, and equity-based compensation), firing
and discipline of all employees, consultants, agents and other representatives
of Jia Zhou, including the directors of Jia Zhou and all other executive
officers or employees of Jia Zhou;
 
(c) Establishment, maintenance, termination or elimination of any plan or other
arrangement for the benefit of any employees, consultants, agents,
representatives or other personnel of Jia Zhou;
 
(d) Management, control and authority over all accounts receivable, accounts
payable and all funds and investments of Jia Zhou;
 
(e) Management, control and authority over Company Bank Accounts;
 
(f) Any expenditure, including any capital expenditure, of Jia Zhou;
 
(g) The entry into, amendment or modification, or termination of any contract,
agreement and/or other arrangement to which Jia Zhou is, was, or would become a
party;
 
(h) The acquisition, lease or license by Jia Zhou of any assets, supplies, real
or personal property, or intellectual or other intangible property;
 
(i) The acquisition of or entry into any joint venture or other arrangement by
Jia Zhou with any other Person;
 
(j) Any borrowing or assumption by Jia Zhou of any liability or obligation of
any nature, or the subjection of any asset of Jia Zhou to any Lien;
 
(k) Any sale, lease, license or other disposition of any asset owned,
beneficially owned  or controlled by Jia Zhou;
 
(l) Applying for, renewing, and taking any action to maintain in effect, any
permits, licenses or other authorizations and approvals necessary for the
operation of Jia Zhou’s business;
 
(m) The commencement, prosecution or settlement by Jia Zhou of any litigation or
other dispute with any other Person, through mediation, arbitration, lawsuit or
appeal;
 
(n) The declaration or payment of any dividend or other distribution of profits
of Jia Zhou;
 
(o) The preparation and filing of all Tax Returns, the payment or settlement of
any and all Taxes, and the conduct of any proceedings with any Governmental
Authority with respect to any Taxes; and
 
(p) The carrying out of the Transition, as defined in Section 8.
 
 
12

--------------------------------------------------------------------------------

 
 
APPENDIX C
 
Material Actions
 
For purposes of that certain Exclusive Management Consulting Services Agreement
between and among Zi Bo Costar Information Consulting Co., Ltd., Zi Bo Chemicals
Co., Ltd. (淄博嘉周化工有限公司), Lu Feng(卢锋), Lu Ling Liang(卢令良), Zhang Meng(张盟) and YLL
Investment Group Limited dated as of September 30, 2010,  to which this is
Appendix C, “Material Actions” means any of the following:
 
(a) Any change to the organic or charter documents of Jia Zhou;
 
(b) Any issuance of new equity in Jia Zhou, including any securities convertible
into equity of Jia Zhou, or the acceptance by Jia Zhou of any equity investment,
or the repurchase or redemption of any equity of Jia Zhou;
 
(c) Any hiring, firing, or discipline of any person who is an executive employee
or director of Jia Zhou;
 
(d) The purchase of any material asset by Jia Zhou;
 
(e) The sale, conveyance, licensing or pledge of a material asset of Jia Zhou,
including, without limitation, any material intellectual property of Jia Zhou;
 
(f) Entering into, amending, supplementing, terminating or otherwise modifying
any agreement, contract or other arrangement to which Jia Zhou is or could
become a party, having a value or impact on Jia Zhou, individually or in the
aggregate, in excess of RMB 100,000;
 
(g) Incurring any indebtedness or similar obligation to third parties or
subjecting of any of the equity or assets of Jia Zhou to any Lien;
 
(h) Investing in, incorporating or otherwise creating any affiliate or joint
venture or purchasing or otherwise acquiring any stock or any equity interest in
any entity or business, in one or a series of related transactions, or disposing
of any of the foregoing;
 
(i) Any change to the compensation of any executive employee, consultant or
other representative of Jia Zhou;
 
(j) Any transaction, action or agreement by any of Jia Zhou other than in the
ordinary course of business;
 
(k) Any transaction, contract or agreement between Jia Zhou and any Shareholder;
 
(l) Declaring or paying dividends on, or making any distributions to any capital
stock, except in accordance with the instruments defining the rights of any such
capital stock or securities;
 
(m) The initiation or settlement of any litigation or arbitration involving Jia
Zhou;
 
(n) Approving the annual budget and multi-year business plan for Jia Zhou;
 
(o) Approving Jia Zhou’s final audits of Jia Zhou’s annual consolidated
financial statements and tax returns to be filed by Jia Zhou with any taxing
authority;
 
(p) Any material change in Jia Zhou’s accounting or tax policies or a change of
Jia Zhou’s independent auditor; and
 
(q) Any change in the number of directors of Jia Zhou, except as a result of the
operation of any other provisions of this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
APPENDIX D
 


 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit I


Company Details




Company Name：
Zi Bo Chemicals Co., Ltd. (淄博嘉周化工有限公司)



Registered Address:
1, Electric Power Road, Zhou Cun District, Zi Bo, PRC



Registered Capital:
RMB32,733,300



Legal Representative:
Lu Feng (卢锋)



Share Structure：______________________________


Name of Shareholders
Contribution
Amount (RMB)
Share Proportion
Held
Lu Feng (卢锋)
 
33％
Lu Ling Liang(卢令良)
 
32％
Zhang Meng (张盟)
 
5％
YLL Investment Group Limited
 
30%
Total Amount
RMB32,733,300
100%



Directors:


General Manager：


Finance Year：








15


